Exhibit 10.38
AMENDMENT TO THE CONSULTING SERVICES AGREEMENT
This Amendment, effective the 16th day of December, 2008, (“Amendment Date”) is
by and between Idera Pharmaceuticals, Inc., a Delaware corporation, having an
place of business at 167 Sidney Street, Cambridge, Massachusetts 02139
(hereinafter referred to as “Idera”) and Karr Pharma Consulting, LLC, having a
place of business at 707 Dominion Drive, St. Louis, Missouri 63131 (hereinafter
referred to as the “Consultant”). Idera and Consultant may be referred to herein
individually as a “Party” and collectively as the “Parties.”
Background
The Parties entered into a Consulting Services Agreement (“Agreement”), dated
January 1, 2008 (“Effective Date”), which set forth certain terms and conditions
for the Consultant to perform services for Idera.
The Parties now desire to amend the Agreement to extend the term through
December 31, 2009.
Now, Therefore, the Parties hereby agree as follows:
Section 2 of the Agreement shall be amended and restated in its entirety as
follows:
TERM. This Agreement shall commence on the Effective Date and shall continue
until December 31, 2009 (such period, as it may be extended, being referred to
as the “Consultation Period”), unless sooner terminated in accordance with the
provisions of Section 4.
All other terms and conditions of the Agreement shall remain in full force and
effect.
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Date.

                      Idera Pharmaceuticals, Inc.       Karr Pharma Consulting,
LLC    
 
                   
By:
  /s/ Louis J. Arcudi, III       By:   /s/ Robert W. Karr, M.D.    
 
                   
 
  Louis J. Arcudi, III           Robert W. Karr, M.D.    
 
  Chief Financial Officer                
 
                   
Date:
  12/16/2008       Date:   12/16/2008    
 
                   

 